Title: To Benjamin Franklin from Vergennes, 6 February 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles le 6. fevrier 1783.
Daprès la Lettre que vous m’avez fait l’honneur de m’écrire, Monsieur, le 25. Janvier dernier, j’ai pris définitivement les ordres du Roi touchant le nouveau prêt d’argent que le Congrès des Etats-Unis de l’Amérique Septentrionale, Sollicite des bontés de Sa Majesté; Elle a bien voulu le fixer à Six millions de livres payables dans le Cours de la présente année; J’ai fait dresser en conséquence le projet d’articles d’un nouveau Contrat à passer pour cet objet, à l’instar de celui que nous Signâmes le 16. Juillet de l’année derniere pour les précédentes avances fournies par Sa Majesté au Congrès; J’ai l’honneur de vous envoyer ci-joint les articles projettés; Par le premier le Roi veut bien prêter au Congrès Six millions de livres, payables à raison de Cinq cent mille livres par chacun des douze mois de la présente année, à charge de remboursement de cette avance au Trésor Royal à Paris, avec les intérêts à Cinq pour cent par an.
L’article 2e. récapitule les precédens Secours fournis par Sa Majesté au Congrès, et les divise Selon leurs differentes Classes.
Le 3e. fixe les termes de remboursement des Six millions au Trésor Royal.
Vous verrez, Monsieur, que le premier terme est combiné sur la derniere époque de remboursement de l’emprunt de hollande, Stipulé par la Convention du 16. Juillet 1782.
Par l’article 4e. le Roi veut bien faire don et remise au Congrès, des intérêts partiels du Capital à payer, et fixe le terme où les intérêts subséquents commenceront à courir.
Les articles 5e. et 6e. ne contiennent que les Stipulations d’usage.
Je vous prie, Monsieur, d’examiner ce projet et de me communiquer les observations que vous pouvez avoir à y faire, afin de mettre ensuite le Contrat Sous la forme qu’il éxige et que vous connoissez déja par celui de l’année derniere.
J’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obéissant Serviteur.
De Vergennes
M. franklin.
